Citation Nr: 0909446	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-20 907A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for Parkinson's disease.




REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 20, 1965 to 
July 21, 1969, and from July 14, 1991 to July 23, 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama, which denied service connection 
for Parkinson's disease.


FINDINGS OF FACT

The Veteran's Parkinson's disease manifested more than one 
year following his discharge from service and is not shown to 
have been incurred in service.


CONCLUSION OF LAW

The Veteran's diabetes mellitus was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See 38 C.F.R.§ 3.159(b)(1).  
Such notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  For claims pending before VA on or after May 30, 
2008, 38 C.F.R. § 3.159 was recently amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  See 73 FR 23353 (Apr. 30, 2008).

An April 2006 letter, provided to the Veteran before the 
August 2006 rating decision, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since it informed the Veteran of what evidence was 
needed to establish his service connection claim, what VA 
would do and had done, and what evidence he should provide.  
The April 2006 letter also informed the Veteran that it was 
his responsibility to help VA obtain medical evidence or 
other non-government records necessary to support his claim.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's service treatment 
records, VA treatment records, and private treatment records 
have been obtained.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in March 2006 and April 2006.  
However, since the Veteran's claim is being denied, neither a 
disability rating nor an effective date will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.


Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. §§ 3.303(b), 
3.307(a)(3), 3.309(a).

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as paralysis agitans, become manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The Veteran contends that he contracted Parkinson's disease 
because of exposure to aviation jet fuel and lead in service.  
In his January 2006 statement, the Veteran asserted that, as 
a Plane Captain in 1967 and 1968, he was constantly exposed 
to aviation jet fuel on a daily basis, not only by breathing 
the fumes, but also by direct contact with the fuel on his 
clothing and skin.  The Veteran also asserted that he was 
exposed to lead as a result of soldering lead during his time 
in the Aviation Maintenance Department.  In a June 2006 
statement, the Veteran stated that he was subjected to being 
covered with aviation jet fuel when the nozzle would come 
loose from the plane, and that his body would become 
saturated with the fuel, which would soak his uniform.  He 
further stated that he was exposed to fumes from soldering 
radios and other electronic equipment because there was no 
proper ventilation in the building.  In an undated statement, 
the Veteran noted that he first experienced the symptoms of 
Parkinson's disease at the beginning of 2003, and was first 
diagnosed with the condition shortly thereafter.

In support of his claim, the Veteran has submitted service 
records which substantiate his assertion that he served as a 
Plane Captain, and worked with aviation jet fuel.  The 
Veteran has also submitted a copy of a certificate, dated 
March 1969, which shows that he served in the Naval Air 
Maintenance Training Group, at which he alleges that he was 
exposed to lead.  The Veteran's service records show that he 
served at Cecil Field, Florida.

In October 2007, the Veteran submitted three additional 
pieces of evidence.  The Veteran submitted a printout from 
the website of the United States Environmental Protection 
Agency (EPA), showing that Cecil Field, at which he had 
served, had become a Region 4 Superfund site.  The Veteran 
also submitted a printout of a discussion group hosted by the 
"Jacksonville (Florida) Metro E-mpire," in which named and 
anonymous persons discussed the merits of the Navy 
maintaining its use of Cecil Field.  The Veteran also 
submitted an unsourced chart listing toxic agents at certain 
military installations to which personnel were allegedly 
exposed.

Finally, the Veteran submitted Social Security records 
showing that he was approved for Social Security disability 
benefits for Parkinson's disease, effective October 2004.

The Veteran's service treatment records show no evidence of 
Parkinson's disease, or any symptoms thereof.

In March 2003, a private physician, Dr. G. C. G., observed 
that the Veteran had trembling and weakness in his right arm.

The Veteran was first diagnosed with Parkinson's disease by a 
private physician, Dr. J. H. H., in June 2003, based on a 
tremor of the right hand, and the disappearance of arm swing 
in his right arm.

In November 2003, the Veteran underwent an analysis of the 
elements of his urine at Great Smokies Diagnostic Laboratory.  
The results show that the Veteran has elevated levels of lead 
and mercury, as well as antimony, arsenic, cadmium, cesium, 
gallium, nickel, rubidium, tin, and sulfur above the 
reference range.

In October 2004, the Veteran was treated by a private 
physician, Dr. R. L. S., who noted in his report that the 
Veteran "Bring[s] in labs that shows he has high levels of 
lead mercury in his urine.  Using that as possible lawsuit? 
for his Parkinson's [sic]."  The physician did not endorse 
any etiological relationship between the Veteran's urinalysis 
results and his Parkinson's disease.

The Veteran was again diagnosed with Parkinson's disease by a 
private clinician in January 2005, and by VA clinicians in 
medical records dated from June 2005 to March 2008.  None of 
these diagnoses included etiological opinions.

As noted above, the Veteran has asserted that his Parkinson's 
disease was caused by his exposure to aviation jet fuel and 
lead in service.  The Veteran has shown that he served as a 
Plane Captain, in the Naval Air Maintenance Training Group, 
and at Cecil Field, and his allegations that he was exposed 
to aviation jet fuel and lead in service are credible.  
Moreover, as noted above, the Veteran has submitted proof 
that he has elevated levels of lead and mercury, as well as 
antimony, arsenic, cadmium, cesium, gallium, nickel, 
rubidium, tin, and sulfur above the reference range.  
However, because he is a layperson with no apparent medical 
expertise or training, the Veteran's assertions that this 
exposure in service caused his Parkinson's disease are not 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Moreover, none of his clinicians, 
including the one to whom he directly stated that theory in 
October 2004, have found or endorsed the claim that his 
Parkinson's disease was caused by his exposure to aviation 
jet fuel and lead in service.

Since there is no evidence that the Veteran's Parkinson's 
disease manifested to a degree of 10 percent or more within 
one year from the date of termination of his service, he is 
not entitled to service connection under the presumption of a 
chronic disease.  38 C.F.R. §§ 3.303(b), 3.307(a)(3), 
3.309(a).  The Veteran's first tour of active service, during 
which he states that he was exposed to aviation jet fuel and 
lead, ended in July 1969, and the Veteran was first found to 
have trembling and weakness in his right arm in March 2003, 
and Parkinson's disease in June 2003.

As noted above, if a condition noted during service is not 
shown to be chronic, then generally, a showing of continuity 
of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  In this case, the Veteran's available 
service treatment records show no evidence of continuity of 
symptomatology from the date of the Veteran's discharge to 
the present.  To the contrary, the Veteran has no evidence of 
treatment for Parkinson's disease for more than thirty-three 
years after his claimed exposure in service concluded.  
Consequently, he is not entitled to a grant of service 
connection based on continuity of symptomatology.  38 C.F.R. 
§ 3.303(b).  Moreover, there is no competent medical evidence 
that otherwise links the veteran's Parkinson's disease to his 
period service and exposure to jet fuel.  Similarly, the 
literature submitted by the Veteran lacks probative value 
because it does not address the specific facts of the 
Veteran's case and a diagnosis of Parkinson's disease.

The preponderance of the evidence is against the award of 
service connection for the Veteran's Parkinson's disease; it 
follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.


ORDER

Service connection for Parkinson's disease is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


